Title: Louis C. Le Breton Deschapelles to Thomas Jefferson, 15 January 1817
From: Le Breton Deschapelles, Louis Césaire
To: Jefferson, Thomas


          
            Sir,
            New orleans January 15th 1817
          
          the kindeness you have Ever Shewn to the inhabitants of Louisiana during your administration induces me to inform you of the attempt made By Mr Livingston to Exact from us Damages for having been Dispossessed of the Bature pursuance to a mandat of the president of the U.S.
          
          in Such Situation, We beg Leave to Claim your interference towards the Government for Supporting us in the Supreme Court of the u.S. on a Writ of Errors Which Mr Livingston hath interposed from a final Judgment rendered against him in the District Court of Louisiana. We Need not to mention you that the fate of a Large family is involved in that Suit.
          Permit us, Sir to Suggest you the heavy Expences to Which We have been Subject for defending the Suit here and for retaining a Counsel for the Supreme Court We have already Expended fifteen hundred dollars for the Counsels only independant of our trouble & of the Smaler Expenses. We hope that our Equitable Claim on the Government upon that Subject Will be Supported By you
          
            I Remain With the Greatest Regard,
             Sir,
            Your most obedient servt
            L: C. Le Breton Deschapelles
          
        